Citation Nr: 0503742	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left clavicle fracture.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1951 to January 1955.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Newark Regional Office (RO) of the Department 
of Veterans Affairs (VA) that continued a 10 percent 
evaluation for residuals of a left clavicle fracture.  In 
August 2003, the RO increased the rating to 20 percent, 
effective November 16, 2002.  In December 2004, the veteran 
testified at a Travel Board hearing before the undersigned; a 
transcript of that hearing is of record.  Additional evidence 
was submitted directly to the Board in December 2004 with a 
waiver of RO review.  Inasmuch as the case is being remanded 
anyway, the RO will have the opportunity to initially review 
the additional evidence despite the waiver.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records remain outstanding.  
In correspondence dated in July and August 2003, Dr. M.L. 
indicated that he has been treating the veteran for the 
claimed disability since May 2002; however, those treatment 
records are not in the claims file.  As they may have bearing 
on the veteran's claims, they must be secured.  

July 2003 correspondence form Dr. M.L. suggests that the 
residuals of the veteran's service connected claim may have 
increased in severity since his last VA examination, in 
January 2003.  Since that examination was also two years ago, 
another examination is indicated.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted in November 2000, and applies in the instant 
case.  The veteran was not provided notice of the VCAA, and 
specifically was not advised of what is needed to establish 
his claim and to submit everything he has pertinent to the 
claim.  As the case is being remanded anyway, there is an 
opportunity to ensure that there is full compliance with all 
notice requirements of the VCAA without causing additional 
significant delay in the processing of the appeal.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must be specifically 
advised of what is needed to establish 
a rating in excess of 20 percent for 
residuals of a left clavicle fracture, 
and to submit everything in his 
possession pertinent to his claims.  He 
should have the opportunity to respond.  

2.  The veteran should be asked to 
identify all VA and non-VA treatment 
providers who have treated him for 
residuals of a left clavicle fracture 
since November 2002.  The RO should 
obtain complete records (those not 
already secured) of such treatment from 
all sources identified, specifically 
including records of Dr. M.L.  

3.  The RO should arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his service connected left 
shoulder disability.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examination should 
include range of motion studies of the 
left shoulder with notation of any 
further limitation of motion due to 
pain.  All indicated studies should be 
accomplished.  All functional 
limitations resulting from the left 
shoulder disability must be identified 
and quantified.  The examiner should 
note whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the 
left shoulder, and, if so, the degree 
to which these limit function.  If the 
appellant reports flare-ups, the 
examiner should offer an opinion as to 
whether there would be additional 
limits on function during flare-ups, 
and if so, if feasible, quantify the 
additional limitations.  The examiner 
should explain the rationale for all 
opinions given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


